                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DANIEL BERMAN,                                      CASE NO. 18-cv-01060-YGR
                                   8                   Plaintiff,                            ORDER DENYING MOTION TO DISMISS
                                                                                             PURSUANT TO RULE 12(B)(1) AND TO
                                   9             vs.                                         STRIKE ALLEGATIONS OR DENY CLASS
                                                                                             CERTIFICATION; DENYING MOTION FOR
                                  10     FREEDOM FINANCIAL NETWORK, LLC, ET                  LEAVE TO FILE SUR-REPLY
                                         AL.,
                                  11                                                         Re: Dkt. No. 94, 120
                                                       Defendants.
                                  12
Northern District of California




                                              The motion of defendant Freedom Debt Relief LLC et al. (Dkt. No. 94) to dismiss for lack
 United States District Court




                                  13
                                       of standing, and to strike class allegations or deny class certification is DENIED.
                                  14
                                              With respect to the motion to dismiss for lack of jurisdiction based upon plaintiff’s failure
                                  15
                                       to establish standing, there are factual issues in dispute that cannot be determined based upon the
                                  16   record here. The issue of whether plaintiff has standing to assert claims for violation of the
                                  17   Telephone Consumer Protection Act (“TCPA”) is not appropriate for resolution in the context of
                                  18   this motion. Defendants contend that there is no injury fairly traceable to their conduct since
                                  19   plaintiff’s phone number was registered on Fluent’s website, providing consent to be called.
                                  20   However, defendants concede that plaintiff has stated under oath that he never gave the purported
                                  21   consent upon which defendants rely. Further, plaintiff alleges in the SAC, and offers evidence to

                                  22   suggest, that defendants knew the consents obtained from plaintiff and others were not valid.

                                  23   Although Fluent contends that some third party, yet to be identified, must have entered false

                                  24   registrations on its website, and that it properly relied on those registrations to establish consent to
                                       be called, that position has not been supported by undisputed evidence. Thus, the Court defers the
                                  25
                                       standing issue for determination on a more fulsome record.
                                  26
                                              With respect to the motion to strike the class allegations or to deny class certification, the
                                  27
                                       motion is premature. Motions to strike are generally disfavored unless it is clear the matter sought
                                  28
                                   1   to be stricken could have no possible bearing on the subject matter of the litigation. See, e.g.,

                                   2   Shaterian v. Wells Fargo Bank, N.A., 829 F.Supp.2d 873, 879 (N.D. Cal. 2011) (quoting Rosales

                                   3   v. Citibank, Fed. Sav. Bank, 133 F.Supp.2d 1177, 1180 (N.D. Cal. 2001)); Stanbury Law Firm v.

                                   4   I.R.S., 221 F.3d 1059, 1063 (8th Cir.2000). The decision whether to strike portions of a pleading
                                       is committed to the sound discretion of the district court. Whittlestone, Inc. v. Handi-Craft Co.,
                                   5
                                       618 F.3d 970, 973 (9th Cir. 2010). As plaintiff has filed his motion for class certification, the
                                   6
                                       Court will resolve the class certification issues in that context.
                                   7
                                              The motion for leave to file a sur-reply (Dkt. No. 120) is DENIED.
                                   8
                                              This terminates Docket Nos. 94 and 120.
                                   9
                                              IT IS SO ORDERED.
                                  10
                                       Dated: February 15, 2019
                                  11                                                               YVONNE GONZALEZ ROGERS
                                                                                              UNITED STATES DISTRICT COURT JUDGE
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
